        Case 3:20-cv-00438-BAJ-RLB       Document 9    10/26/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 CEDRIC SPEARS (#9000062399)                                       CIVIL ACTION

 VERSUS

 JANICE MARTIN, ET AL.                                     NO. 20-00438-BAJ-RLB

                              RULING AND ORDER

      Before the Court is Plaintiff’s pro se Complaint (Doc. 1), alleging various

purported constitutional violations and state law claims against multiple state

agencies and individual defendants. Plaintiff, a prisoner, is proceeding in forma

pauperis. Pursuant to the screening requirements of 28 U.S.C. §§ 1915(e) and 1915A,

the Magistrate Judge has issued a Report and Recommendation (Doc. 8)

recommending that Plaintiff’s federal claims be dismissed with prejudice as frivolous,

and further recommending that the Court decline the exercise of supplemental

jurisdiction over any potential state law claims. Plaintiff does not object to the

Magistrate Judge’s Report and Recommendation.

      Having carefully considered Plaintiff’s Complaint and related filings, the Court

APPROVES the Magistrate Judge’s Report and Recommendation and ADOPTS it

as the Court’s opinion in this matter.

      Accordingly,

      IT IS ORDERED that the Court declines the exercise of supplemental

jurisdiction over any potential state law claims, and that this action be and is
        Case 3:20-cv-00438-BAJ-RLB        Document 9   10/26/20 Page 2 of 2




DISMISSED WITH PREJUDICE for failure to state a claim upon which relief may

be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A.

      A judgment will issue separately.

                            Baton Rouge, Louisiana, this 26th day of October, 2020




                                      ______________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                          2
